NIES, Circuit Judge.
Todd Shipyards Corporation appeals from the final judgment of the United States Court of International Trade, which granted the United States’ motion for summary judgment in 624 F.Supp. 1553. We affirm.
OPINION
We have carefully considered each of Todd's arguments; however, it has failed to establish any error in the court’s holding that the United States Customs Service correctly classified Todd’s “Big T” as a “floating dock” under item 696.50 of the Tariff Schedules of the United States. We affirm on the basis of Judge Restani’s opinion.
AFFIRMED.